425 N.W.2d 893 (1988)
229 Neb. 203
William M. KRUEGER, Appellant,
v.
Donald H. ZARLEY et al., Appellees.
No. 87-250.
Supreme Court of Nebraska.
July 15, 1988.
William M. Krueger, pro se.
Wayne J. Mark of Fraser, Stryker, Veach, Vaughn, Meusey, Olson, Boyer & Bloch, P.C., Omaha, for appellees.
HASTINGS, C.J., WHITE, SHANAHAN, and FAHRNBRUCH, JJ., and WARREN, District Judge.
HASTINGS, Chief Justice.
Plaintiff has appealed from the judgment of the district court which denied his motion for summary judgment, "the court having no jurisdiction," claiming such action to be in error.
The record itself does not disclose the reason for the trial court's finding that it had no jurisdiction. Whatever the basis for that finding, the fact remains that generally, a successful challenge to jurisdiction does not constitute a final disposition of a case and is not appealable. Ranch & Farm Lines, Inc. v. Dressman, 185 Neb. 328, 175 N.W.2d 299 (1970); Busboom v. Gregory, 179 Neb. 254, 137 N.W.2d 825 (1965).
*894 In any event, we have repeatedly stated that the denial of a motion for summary judgment is not a final order and therefore is not appealable. Union Pacific RR. Co. v. Kaiser Ag. Chem. Co., 229 Neb. 160, 425 N.W.2d 872 (1988); Schmuecker Bros. Implement v. Sobotka, 217 Neb. 114, 348 N.W.2d 130 (1984).
Plaintiff's appeal is ordered dismissed.
APPEAL DISMISSED.